CRAWLEY, Judge,
concurring specially.
I agree that the father satisfied the burden of proof imposed by Ex parte McLendon, 455 So.2d 863 (Ala.1984), and that the trial court erred by not awarding him custody of the child. As recognized by Judge Yates, the record contains evidence indicating that the child had been sexually abused by his half siblings while he was in the mother’s custody. Section 30-3-134, Ala.Code 1975, a provision of the Custody and Domestic or Family Abuse Act, states:
“In every proceeding in which there is at issue the modification of an order for custody or visitation of a child, a finding that domestic or family violence has occurred since the last custody determination constitutes a finding of change in circumstances.”
Applying that statute to this case also mandates a reversal of the trial court’s judgment.